DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 1, 11 and 16 are independent.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets 

Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered, the examiner’s reply is the following:
Regarding the claim objections, is withdrawn in view of their amendment presented by the applicant.
Regarding the 35 USC 112(d) rejection, it is withdrawn in view of the amendment to claim 19 presented by the applicant.
Regarding the 35 USC 101 rejection, Applicant has argued that exemplary claim 1 integrates the claim into a practical application, via the inclusion of the limitation “receiving by one or more computing systems, a model of a simulation space that includes a mesh defining a representation of the physical object in the simulation space, with the mesh comprising plural cells having resolutions to account for surfaces of the physical object.” Response at 9. The examiner respectfully disagrees. This limitation was construed by the examiner as amounting to mere data gathering and as such was an example of insignificant extra-solution activity. After considering applicant’s arguments the examiner maintains this interpretation. Applicant describes this limitation as being broadly applicable to a variety of technical and engineering problems and states that “[t]he system 10 accesses a data repository 38 that stores 2D and/or 3D meshes (Cartesian and/or curvilinear), coordinate systems, and libraries.” (see published application US 2021/0173985 [0041]). Additionally, the published application continues the 
Regarding the rejection of claims 1-20 under 35 U.S.C. 103, Applicant’s arguments, see Response p. 10-15, have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC 103 has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to judicial exception involving abstract ideas, without significantly more.
101 Analysis Step 1: 
Claims 1-10 are directed to method.

	Claims 16-20 are directed to a product.
Therefore, claims 1-20 fall into at least one of the four statutory categories.
101 Analysis: Step 2A, Prong 1:
Step 2A, Prong 1 of the 2019 Patent Examiner's Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas:
a) mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations
b) certain methods of organizing human activity, and/or fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
c) mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1 recites, in part, the following abstract ideas:
1. A computer-implemented method for simulating fluid flow about a simulated physical object, the method comprising: determining boundary conditions for a specific energy dissipation rate of a k-Omega turbulence fluid flow model of the fluid flow, by: determining a cell center of a cell in the mesh (Mathematical Concepts – equivalent to finding the center of an area using mathematical relationships); computing by the one or more computing systems from 
These limitations fall within the Mathematical Concepts enumerated category of abstract ideas. Given the broadest reasonable interpretation, the application of a k-Omega turbulence model to analyze fluid flow as recited is prose for the application of equations (i.e., the k-Omega recited model(s) is/are calculations)) applied to the data collected. 
The independent claims 11 and 16 recite similar limitations enumerating abstract ides as claim 1 and similar analysis applies. Accordingly, at step 2A, prong one, the claims are found to recite a judicial exception and are drawn to an abstract idea.
101 Analysis Step 2A, Prong 2:
	Step 2A, Prong 2 of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The independent claims recite the following additional limitations:
Claim 1 recites: “receiving by one or more computing systems, a model of a simulation space that includes a mesh defining a representation of the physical object in the simulation space, with the mesh comprising plural cells having resolutions to account for surfaces of the physical object.” This is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering.

Independent claim 16 further recites the additional limitations of “A computer program product for simulating a physical process, the computer program product tangibly stored on a non-transitory computer readable storage medium, the computer program product comprising instructions to cause a system to:” perform the method. However, similarly to claim 1, this is a high level recitation as mere instructions to apply the judicial exception on a computer. See MPEP 2106.05(f). Thus, aside from generic computer elements, the claims when considered as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. 
The claims are directed to an abstract idea.
101 Analysis Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The "receiving" data in claims 1, 11 
Therefore, considering the additional elements individually and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Therefore, independent claims 1, 11 and 16, are not patent eligible under 35 USC 101.
Dependent claims 2-10, 12-15 and 17-20 further elaborate upon the recited abstract mathematical ideas in claims 1, 11 and 16, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
For example, claims 2-3, 12 and 17 recite applying a buffer layer correction factor. This is a further recitation of an abstract mathematical process.
Claims 4-6, 13-14, 18-19 recite applying a viscous sublayer correction factor. This is a further recitation of an abstract mathematical process.
Claims 7-8, 15 and 20 specify additional mathematical algorithms associated with the k-Omega fluid model and run the model. Therefore, these are just additional recitations of abstract mathematical concepts.
Claims 9-10 applies a mathematical blending function to the energy dissipation rate. Therefore, these are just additional recitations of abstract mathematical concepts.
Allowable Subject Matter
Claims 1 - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. Applicant's arguments (Response to Non-Final: Page 13) that the claims recite “a change in the functions because by determining boundary conditions for a specific energy dissipation rate of a k-Omega turbulence fluid flow model of the fluid flow, by: determining a cell center of a cell in the mesh and computing by the one or more computing systems from a cell center distance and fluid flow variables, a value of the specific energy dissipation rate for a turbulent flow, Applicant has provided a valve of the specific energy dissipation rate that is "valid for a viscous layer, buffer layer, and logarithmic region of a boundary defined in the simulation space" that distinguishes over the art of record. Applicants arguments (Response to Non-Final: Pages 10-12) set forth the distinctions and persuasively argue that the art of record does not teach or suggest the claimed limitations.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 11 and 16: “determining boundary conditions for a specific energy dissipation rate of a k-Omega turbulence fluid flow model of the fluid flow, by: determining a cell center of a cell in the mesh; computing by the one or more computing systems from a cell center distance and fluid flow variables, a value of the specific energy dissipation rate for a turbulent flow that is valid for a viscous layer, buffer layer, and logarithmic region of a boundary defined in the simulation space” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tej Prasad Dhakal and D. Keith Walters, "Curvature and Rotation Sensitive Variants of the k-Omega SST Turbulence Model," ASME 2009 Fluids Engineering Division Summer Meeting related development and testing of new versions of the k-omega SST turbulence model that are intended to exhibit a physically accurate response to curvature and rotation.                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Examiner, Art Unit 2148